OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                         AUSTIN




fionorablePaul T. Halt
County Attorney
Travis County
Armtin, Texas
mar   sir:
                                                          -J”



Bonomble   Paul   T. Holt, Pa&e 2


         "seotlon 1. (a). The term *bedding* as
    used in this Aot shall nieaamattresses, pillows,
    bolster8, feather !:a688na other 111186 beddIng
    of any deaoriptlon.
           *(b). The tara.~i?epart.ment*
                                       when used In
    this   Aot shall mean the State BaarU or Health.
           "(0). The term 1per80ns a8 wed in thi8
    Act ahall lnolude $er8ons, partner8hips, oom-
    pnl88,    oorpomtion8 and a8ooolatiow.
         "(a). The term 'renovate* as useU in thie
    dot rhall lean to rertore tofbrmer oondltlon
    or to plaoe in a good 8tate of repair.
           "(8). The tuna *usterialrf a8 08eQ ln   thim
    Aot 8hall mean all artlole8, OS portion8 thore-
    or, wed a8 riiibg   or ooverlng &n the mnufao-
    tare, repdlr or rrnovation of beddlag.
         "(f). The teriu*new' ae wed In thlo A8t
    ohall maan any artiole or material whloh hae
    not been prevIou8ly used ror any purpose.
         "(g). The tera *8eoond hand* a8 ased Ln
    thl8 Act 8hallaean any artiola or mate&al,
    or portion thereof, of whioh former u8e ha8
    been aade in any manner nhst8oerer.
           ‘(h). Vhererer in thlo A8t the alngulu
    is seed, the plural ahall be Innluded= and wherS
    ths maeonllns gender 18 u8ed, the fe&dne     and
    neuter   ahall be Inoluded.
         Vet. 2. (a). All beddIng shall bear aeoure-
    ly lttaohe6 thereto and plainly rlrlble, a mub-
    stantfal whlte cloth tag upon whloh ahall be In-
    delibly atamped or printed with blaak in&In
    ths Eugli8h language, a statement showing whether
    nw material8 or reoond-hand *torIaL     have been
    wed In tilling suoh bedding, and tm     er grade
    or ootton and all other material8 wad la tll-
    ling mattress88 to wailohattaohed whoa tlowmiter-
    la18 are used, with approximate peroentagee when
    mired; what genalaidal treatm8nt, it anjr,ha8
    been applied to the raaterlale or to the bedding;
RoaanbLo     Paul T.            Efolt,Eage S


    tb     chte of SuOh ~nulol~l tnatmmt 3 the
    aamber 0r the prait of t,heperwa aaaafao-
    taring   the b&din& 8 aad the auaber or the per-
    mit 0r the gsraoa applying suoh garaseiual treat-
    wn*, tr say*
          w(b).            The terms wed            on-the tag to daaorlbe
    8adAlS     ~U?,be xwtrioted to thou aeriwd
     la the mgutati~~or tha Ikgortwnt, and no tnUe
     OS SUb8titUte               -        &all      ti    used.

             “(0).         It    Shall    k      UIdAW&ll    t0 &O      w        in80
     or ~8Wdla g ltatewut@ on t&o tag mqulird by
     thl.6osation.fta&Ukamlaufulfor~pa*
                               or oauaato k re-
     wa to maeve, 4efae0,altier,
    mo ved
         defneo
              o rhllter d,
                         nay t.aor
                                 6ltatemont
     wndaed  thawa for thm gmrpo8e of beioatiag
     Any   or ~W181OM
                   the Of thir Ast.  vBe plaalng
    o fn(lstmwm ltaqu r ?r p o im IA5eo tio0  n0r
     ,thl8   Aot         over nay letteria#              ea;h~aggahmll
     tm oo~8trw6to be derm                                              .
             *(a).91~8i~8or                   th8    mg to b8 arfmd t0
     the a011 bwldiae                npulrad br thh           8retiea    lbm2.l
     bo sot hu                  man nix :6) a@#?~ iaehor,               and the
     lettwiag thmnon, 0oVer~thontatennt                                     of
     fillit&     JDkkriA~,               8&1k    b@ in pl*iA tfPI           Wt
     b88     thW   OlW4igbth               (l/5)   laohiXI hO&ht.
            *(e}.          Every artisle  0r betWia8 aisaufaetum4
     for   raeale          Oontainlag  8aoond-haad  wterial, shall
                 aewathekto on all four*idea
     bear,8oaaroly                                                                 of
     the   ta glttaohedto both lides of~thewtiale
     or bedding,l mbatantlal    whit0 sloth tqg foor
     (4) bf *l&it (6) iaaha   ia ai%., 'PPOArhiah SiW.%
     b el5deliUf  lta mp etl
                           or p r la tmti
                                       IAr ed Ink IA
                                                  ,




             *(b)             persoa ahAl
                         , irio                          be WAOidmNd t0 hWo
Romrable       plul T. Xolt, m         4


    quallfled to apply an leeo p ta ~r&l61061
                                     b la      pro-
    ooss AAtil euoh proaeaahe8 kearegistamdul%h
    AA& lQpl'Omd by th8 DApl'tAAAt, aikr which A.
    ~umberad py$l~&allthen     klaat&ed Wtbe   De-
    pr=UA8.
            vao. 9. (a). 80 parean 8ballmaufaoture,
    reaav~ta, sell or lease.or kave ln his poaee8-
    SiOlt *ith intOAt to -11 or ~e6H ia the State
    Or Texan, say baddlag 00~~84 W thr      protl810M
    Or thi8    Aot,amle88 Shen b elrriu6 to th e     ta e
    ra@r.d      by fhi8 dot by th0 ~1’80n mUmfAatur-
    ~~,~aa~t~~,seUinll,or~~lngthe                             a&m,
    M l4 lh a elve
               8    p r sp a r aea
                                 a alud                    b yth la
               23
    mp r nmea t.
               *600. 9.(a .Aa yp sr wa ,
                                       ra m
                                          8h 6ll
                                               b e
    a0a~i8tad or +io L tloa       0r       any of    tha   mri-
    aloaa 0r t!iis *as, or       0r tbo       rule6 an x regpla-
    tlon8 l~tablls&d thWeU11d.rP,ah8flbe OOAtOAOOd
    to pay a iin0 0r a0t 1888 6hw art   (#m.ool
    Dollars norwm    than Oaa&Irrand (6100.00)
    Dollar6 r0r ma& of?*wa.
         e'(b)Saoh aia+of vlolatlo8 aball ooaatltute
    A aapem8e o?fenae.
          Woe. 19. mrj, Wd~waaufaottqer       or
    TeAmatOrS~       kWp.u.   flW8Or  bu8laae8 is
    a lmbta~    ooaditloa aatiaiaoto~ to tha xealth
    Departmat,aad    f'atlum to dew  ahau be auf-
    fiOi@Jlt     OkI   W“TWOke h18           mtit.

         V50e  ii.    Th8 &WriSlOS8 Or tit8 AOt Shall
    apply to all bed&In6 aaaufaeturab,repallJdg rea-
    ovate& end/or sold after t&e lffeetlve date hen-
    Qr;butthe      SaiiWaba&& AotAppl~to?mddlAg~   whiah
    has bswkmnWaoturw6, lapWed        or remratad prior
    to ths lrr80tim bat* m80r.-
          we b elieve  th e
                          p~~~lriaor,oi thl8 Aet indLUta
olurly that AO purpo8e was latwdad other then tba lw-
@plating at the bwluse    Of StWAfWtAriA&, l'e~irlIi&Or
           bedding, as the terms are 0ouaOfLl~Lnora, @Ad
          nalude the repair, n~~ppholateriry,~H&iSh~
Honorable Paal   T.   fiolt,
                           Fm@   8




          Trusting    that   tho ?o;nmw   fully almww8your
inquiry, w. maala
                                     ,roun vu-y trtt1r